Exhibit 10.1

 



EXECUTION VERSION



  

LIMITED GUARANTY AND CONTRIBUTION AGREEMENT

 

This LIMITED GUARANTY AND CONTRIBUTION AGREEMENT (this “Agreement”) dated as of
May 15, 2017, is entered into by and between (a) FIFTH STREET HOLDINGS L.P., a
Delaware limited partnership (the “Partnership”) and (b) LEONARD M. TANNENBAUM,
a limited partner of the Partnership (“Limited Guarantor”). The parties agree as
follows:

 

1  RECITALS

 

1.1  Credit Agreement. The Partnership, as borrower, certain Subsidiaries of the
Partnership that are Guarantors or become Guarantors thereunder (such Persons,
together with Borrower, collectively, the “Loan Parties” and each a “Loan
Party”), certain lenders (the “Lenders”) and Sumitomo Mitsui Banking
Corporation, as administrative agent for the Lenders (the “Agent”), are party to
that certain Credit Agreement, dated as of November 4, 2014 (as amended,
restated, amended and restated, supplemented or otherwise modified from time to
time, the “Credit Agreement”), pursuant to which the Lenders agreed to make
Advances to the Partnership up to the Maximum Revolver Amount from time to time.
Limited Guarantor, as the majority limited partner of the Partnership, has and
shall receive direct or indirect benefits from the Advances made under the
Credit Agreement.

 

1.2  Capitalized Terms. Capitalized terms not otherwise defined in this
Agreement shall have the meanings assigned to such terms in the Credit
Agreement.

 

2  required investment.

 

2.1  From and after the date hereof until the Termination Date (as defined
below), if there shall occur an Event of Default under the Credit Agreement and
the Agent and/or the Lenders thereunder shall accelerate the Obligations in
accordance with the terms thereof (a “Credit Facility Acceleration”), Limited
Guarantor hereby covenants and agrees that he shall, make a cash contribution
to, purchase common equity of, or issue subordinated indebtedness to, the
Partnership in an amount equal to the amount necessary to fulfill any shortfall
in the funds and/or assets available to the Partnership and the Guarantors to
repay the outstanding Obligations under the Credit Agreement (each such
investment, a “Required Investment”). The Partnership agrees to immediately,
upon receipt thereof, utilize the full amount of such Required Investment to
repay the remaining Obligations under the Credit Agreement. This is an unsecured
limited guaranty of collection and Limited Guarantor shall not be deemed a Loan
Party or primary obligor under the Credit Agreement for any purposes. Limited
Guarantor shall only be obligated to contribute or loan to the Partnership the
amount equal to the Required Investment after the acceleration of the
Obligations and after the Partnership and the Guarantors under the Credit
Agreement have exhausted all funds and other property available to them to
satisfy the Obligations, and Limited Guarantor shall not otherwise be obligated
to any other Person in any other manner with respect to the payment, repayment
or prepayment of any of the Obligations under any other circumstances.

 

2.2  In exchange for Limited Guarantor’s obligations hereunder, the Partnership
agrees to pay Limited Guarantor a reasonable consideration in an amount to be
determined by the audit committee of the board of directors of Holdings. In
addition, if any Required Investment is made by Limited Guarantor pursuant to
this Agreement, the Partnership agrees to pay Limited Guarantor an additional
reasonable consideration in an amount to be determined by the audit committee of
the board of directors of Holdings.

 

3  REPRESENTATIONS AND WARRANTIES

 

Limited Guarantor represents and warrants as follows:

 

3.1  Residency; Legal Name, Power and Authority.

 

As of the date of this Agreement, Limited Guarantor is a citizen and domiciliary
of the United States of America, and the passport number and address of Limited
Guarantor as previously disclosed to the Partnership is true, correct and
accurate. Limited Guarantor has not, in the last five (5) years, been known by
any legal name different from the one set forth on the signature page hereto. As
of the date this Agreement, the name set forth on the signature page is the true
and correct name of Limited Guarantor.

 

 

 

The execution, delivery and performance by Limited Guarantor of this Agreement
do not (a) require any consent or approval of any governmental agency or
authority (other than any consent or approval which has been obtained and is in
full force and effect), (b) conflict with (i) any provision of any applicable
laws or (ii)  any agreement, indenture, instrument or other document, or any
judgment, order or decree, which is binding upon Limited Guarantor or any of his
properties or (c) require, or result in, the creation or imposition of any Lien
on any asset of Limited Guarantor. Limited Guarantor is not in default under any
agreement to which he is a party or by which he may be bound in which the
default could reasonably be expected to have a material adverse effect on
Limited Guarantor.

 

3.2  Enforceability. This Agreement constitutes, in all material respects, the
legal, valid and binding obligation of Limited Guarantor, enforceable in
accordance with its terms, except as the enforceability hereof may be affected
by: (a) bankruptcy, insolvency, reorganization, moratorium, or other similar
laws affecting the enforcement of creditors’ rights generally and (b) equitable
principles of general applicability.

 

3.3  Available Funds. Limited Guarantor has provided the following documentation
to the Partnership, which are true and correct in all material respects:

 

3.3.1  Balance sheet of Limited Guarantor as of March 31, 2017;

 

3.3.2  Copies of brokerage statements of Limited Guarantor dated March 31, 2017
and April 30, 2017; and

 

3.3.3  Signed representation from Limited Guarantor attesting to the Liens, if
any, with respect to the assets in such brokerage account and copies of the
agreements under which such Liens were granted or created, if any.

 

4  AFFIRMATIVE COVENANTS

 

Limited Guarantor shall do all of the following:

 

4.1  Change of Name, Citizenship or Residency; Government Compliance. Promptly
notify the Partnership of any change in his name (or adoption any other form of
name), citizenship or domicile. Limited Guarantor shall comply with all laws,
ordinances and regulations to which it is subject, noncompliance with which
could have a material adverse effect on Limited Guarantor.

 

4.2  Further Assurances. Execute any further instruments and take further action
as the Partnership reasonably requests to effect the purposes of this Agreement.

 

4.3  Available Funds; Financial Statements. Limited Guarantor shall at all times
reserve or otherwise have sufficient cash, Cash Equivalents and/or liquid assets
to enable Limited Guarantor to perform his payment obligations under this
Agreement and any other guaranties, investment agreements, contribution
agreements and other documents or instruments evidencing credit support
obligations to which he is a party. Upon the written request of the Partnership,
Limited Guarantor shall deliver to the Partnership a certificate certifying that
as of the end of the then most recently ended fiscal quarter that Limited
Guarantor has access to sufficient cash, Cash Equivalents and liquid assets to
perform his payment obligations under this Agreement and any other guaranties,
investment agreements, contribution agreements and other documents or
instruments evidencing credit support obligations to which he is a party.

 

4.4  Financial Statements. Within thirty (30) days after the end of each of
June, September, December and March, for so long as this Agreement is in effect,
Limited Guarantor shall provide a balance sheet and copies of brokerage
statements, together with an update, if any, regarding any Liens incurred with
respect to such assets in the brokerage account, in each case, in form and
substance reasonably satisfactory to the Partnership.

 

5  EVENTS OF DEFAULT

 

If Limited Guarantor makes any representation or warranty that fails to be true,
correct and complete in any material respect, or breaches or violates any
covenant or other agreement contained herein, it shall constitute an event of
default (“Limited Guaranty Default”) hereunder.

 

 -2- 

 



6  RIGHTS AND REMEDIES

 

6.1  Rights and Remedies. After the occurrence and during the continuation of a
Limited Guaranty Event of Default, the Partnership may, without notice or
demand, do any or all of the following:

 

(a)  exercise all rights and remedies with respect to Limited Guarantor that are
available to the Partnership under this Agreement or at law or equity; and

 

(b)  in the event that Limited Guarantor violates any agreement contained in
Section 2.1 hereof, seek injunctive relief in a court of competent jurisdiction
as set forth in Section 8 to compel Limited Guarantor to take any such action.
Limited Guarantor hereby waives his right to oppose the Partnership’s request
for such injunctive relief.

 

6.2  No Waiver; Remedies Cumulative. The Partnership’s failure, at any time or
times, to require strict performance by Limited Guarantor of any provision of
this Agreement shall not waive, affect, or diminish any right of the Partnership
thereafter to demand strict performance and compliance herewith or therewith. No
waiver hereunder shall be effective unless signed by the party granting the
waiver and then is only effective for the specific instance and purpose for
which it is given. The Partnership’s rights and remedies under this Agreement
are cumulative. The Partnership has all rights and remedies provided under the
UCC, by law, or in equity. The Partnership’s exercise of one right or remedy is
not an election and shall not preclude the Partnership from exercising any other
remedy under this Agreement or other remedy available at law or in equity, and
the Partnership’s waiver of any Limited Guaranty Event of Default is not a
continuing waiver. The Partnership’s delay in exercising any remedy is not a
waiver, election, or acquiescence.

 

6.3  Demand Waiver. Limited Guarantor waives demand, notice of default or
dishonor, notice of payment and nonpayment, notice of any default, nonpayment at
maturity, release, compromise, settlement, extension, or renewal of accounts,
documents, instruments, chattel paper, and guarantees held by the Partnership on
which Limited Guarantor is liable.

 

6.4  Obligations Absolute. Subject to Section 9.10, the obligations of Limited
Guarantor hereunder are absolute and unconditional and irrespective of any
substitution, release, impairment or exchange of any guarantee of or security
for any of the Obligations, or any immaterial modification, supplementation or
amendment of the Credit Agreement or any other Loan Document, or any other
circumstance whatsoever that otherwise constitutes a legal or equitable
discharge or defense of a surety or guarantor (other than satisfaction in full
of all Obligations (other than contingent indemnification Obligations)). Limited
Guarantor hereby waives to the fullest extent permitted by applicable law, (i)
diligence, presentment, demand of payment and protest, (ii) any request that the
Partnership be diligent or prompt in making demands hereunder and (iii) all
other defenses in law or equity (other than the defense that all Obligations
(other than contingent indemnification Obligations) have been satisfied).

 

6.5  Subrogation. Limited Guarantor shall retain and may exercise all rights of
subrogation, contribution, indemnity, reimbursement or similar rights with
respect to any payments he makes under this Agreement against the Partnership,
the other Loan Parties or any other Person.

 

7  NOTICES

 

All notices hereunder shall be in writing (including facsimile transmission) and
shall be sent to the applicable party at its address on file for such party or
at such other address as such party may, by written notice received by the other
parties, have designated as its address for such purpose. Notices sent by
facsimile transmission shall be deemed to have been given when sent (if sent
during customary business hours on a Business Day and, otherwise, at opening of
business on the immediately succeeding Business Day); notices sent by mail shall
be deemed to have been given three (3) Business Days after the date when sent by
registered or certified mail, postage prepaid; and notices sent by hand delivery
or overnight courier service shall be deemed to have been given when received.



 

8  CHOICE OF LAW, VENUE AND JURY TRIAL WAIVER

 

THIS AGREEMENT SHALL BE A CONTRACT MADE UNDER AND GOVERNED BY THE INTERNAL LAWS
OF THE STATE OF NEW YORK APPLICABLE TO CONTRACTS MADE AND TO BE PERFORMED
ENTIRELY WITHIN SUCH STATE, WITHOUT REGARD TO CONFLICT OF LAWS PRINCIPLES.

 

 -3- 

 

ANY LITIGATION BASED HEREON, OR ARISING OUT OF, UNDER, OR IN CONNECTION WITH
THIS AGREEMENT OR ANY OTHER CREDIT DOCUMENT, SHALL BE BROUGHT AND MAINTAINED
EXCLUSIVELY IN THE COURTS OF THE COUNTY OF NEW YORK OF THE STATE OF NEW YORK OR
IN THE UNITED STATES DISTRICT COURT FOR THE SOUTHERN DISTRICT OF NEW YORK. EACH
PARTY HERETO HEREBY EXPRESSLY AND IRREVOCABLY SUBMITS TO THE JURISDICTION OF THE
COURTS OF NEW YORK COUNTY OF THE STATE OF NEW YORK AND OF THE UNITED STATES
DISTRICT COURT FOR THE SOUTHERN DISTRICT OF NEW YORK FOR THE PURPOSE OF ANY SUCH
LITIGATION AS SET FORTH ABOVE. EACH PARTY HERETO FURTHER IRREVOCABLY CONSENTS TO
THE SERVICE OF PROCESS BY REGISTERED MAIL, POSTAGE PREPAID, OR BY PERSONAL
SERVICE WITHIN OR WITHOUT THE STATE OF NEW YORK. EACH PARTY HERETO HEREBY
EXPRESSLY AND IRREVOCABLY WAIVES, TO THE FULLEST EXTENT PERMITTED BY LAW, ANY
OBJECTION WHICH THEY MAY NOW OR HEREAFTER HAVE TO THE LAYING OF VENUE OF ANY
SUCH LITIGATION BROUGHT IN ANY SUCH COURT REFERRED TO ABOVE AND ANY CLAIM THAT
ANY SUCH LITIGATION HAS BEEN BROUGHT IN AN INCONVENIENT FORUM.

 

EACH PARTY HERETO HEREBY WAIVES ANY RIGHT TO A TRIAL BY JURY IN ANY ACTION OR
PROCEEDING TO ENFORCE OR DEFEND ANY RIGHTS UNDER THIS AGREEMENT AND ANY
AMENDMENT, INSTRUMENT, DOCUMENT OR AGREEMENT DELIVERED OR WHICH MAY IN THE
FUTURE BE DELIVERED IN CONNECTION HEREWITH OR ARISING FROM ANY LENDING
RELATIONSHIP EXISTING IN CONNECTION WITH ANY OF THE FOREGOING, AND AGREES THAT
ANY SUCH ACTION OR PROCEEDING SHALL BE TRIED BEFORE A COURT AND NOT BEFORE A
JURY.

 

This Section 8 shall survive the termination of this Agreement.

 

9  GENERAL PROVISIONS

 

9.1  Successors and Assigns. This Agreement binds and is for the benefit of the
successors and permitted assigns of each party. Neither party hereto may assign
this Agreement or any rights or obligations under it without the prior written
consent of the other party.

 

9.2  Time of Essence. Time is of the essence for the performance of all
obligations in this Agreement.

 

9.3  Severability of Provisions. Each provision of this Agreement is severable
from every other provision in determining the enforceability of any provision.

 

9.4  Counterparts. This Agreement may be executed in any number of counterparts
and by different parties on separate counterparts, each of which, when executed
and delivered, is an original, and all taken together, constitute one Agreement.

 

9.5  Survival. All covenants, representations and warranties made in this
Agreement continue in full force until the Termination Date.

 

9.6  Captions. The headings used in this Agreement are for convenience only and
shall not affect the interpretation of this Agreement.

 

9.7  Construction of Agreement. The parties mutually acknowledge that they and
their attorneys have participated in the preparation and negotiation of this
Agreement. In cases of uncertainty this Agreement shall be construed without
regard to which of the parties caused the uncertainty to exist.

 

9.8  Relationship. The relationship of the parties to this Agreement is
determined solely by the provisions of this Agreement. The parties do not intend
to create any agency, partnership, joint venture, trust, fiduciary or other
relationship with duties or incidents different from those of parties to an
arm’s-length contract.

 

9.9  Third Parties. Nothing in this Agreement, whether express or implied, is
intended to: (a) confer any benefits, rights or remedies under or by reason of
this Agreement on any persons (including any member of the Lender Group or any
Lender Related Person) other than the express parties to it and their respective
permitted successors and assigns; (b) relieve or discharge the obligation or
liability of any person not an express party to this Agreement; or (c) give any
person not an express party to this Agreement any right of subrogation or action
against any party to this Agreement.

 

 -4- 

 



 

9.10 Termination. This Agreement, and all obligations hereunder, shall terminate
upon the earliest to occur of (i) August 15, 2018, (ii) the mutual agreement of
the parties hereto (in the case of the Partnership, with the approval of the
majority of the independent directors of Holdings), (iii) payment in full of all
Obligations (other than contingent indemnification Obligations), (iv) any change
of control of the Partnership or Holdings, including, without limitation, the
acquisition of a majority of the equity interests of the Partnership or Holdings
by an unaffiliated third party and (v) any material amendment, waiver or other
modification to the Revolving Credit Facility (such date, the “Termination
Date”).

 

[signature pages follow]

 

 -5- 

 

 

IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be duly
executed and delivered by their duly authorized officers as of the date first
set forth above.

 

LIMITED GUARANTOR

 

 

 

/s/ Leonard M. Tannenbaum          

LEONARD M. TANNENBAUM

 

 

[Signature Page to Limited Guaranty and Contribution Agreement]

 

 

 

PARTNERSHIP

 

FIFTH STREET HOLDINGS L.P.

 

By: /s/ Bernard Berman                             

Name:  Bernard Berman

Title:    President of General Partner

 

 

 

[Signature Page to Limited Guaranty and Contribution Agreement]

 



 